—Order and judgment (one paper), Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered October 18, 1995, which, inter alia, awarded plaintiff a money judgment in the amount of $18,874.20 for arrears in pendente lite child support, maintenance and medical expenses, plus $20,000 in counsel fees, unanimously affirmed, with costs.
In the circumstances, we find no basis upon which to disturb the judgment entered herein. Defendant, who is an attorney, had his obligations established in a pendente lite order and the subsequent motion for downward modification was denied. Our usual admonishment that any inequities in these situations is best resolved by a trial clearly applies in the instant case where the defendant husband has improperly attempted to delay the entry of this judgment and failed to attend a court ordered conference to resolve some of the very issues he raises. This conduct evinces intentional delay on the part of defendant to his wife’s detriment. Concur—Wallach, J. P., Rubin, Mazzarelli and Andrias, JJ.